Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 7, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No. 10,585,687. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 7, 13 are broader than claims 1, 7, 13 of U.S. Patent No. 10,585,687. Claims 7 and 13 of the instant application are mirror claims of claim 1, the likewise, Claims 7 and 13 of U.S. Patent No. 10,585,687 are mirror claims of claim 1 of U.S. Patent No. 10,585,687.

Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,585,687
A method implemented by at least one processor comprising hardware, the method comprising:
A method implemented by at least one processor comprising hardware, the method comprising:.
receiving a user input including a recommendation topic;
receiving a user input including a recommendation topic;
presenting, via a display interface, an exploration structure including a node corresponding to the recommendation topic;
presenting, via a display interface, an exploration structure including a node corresponding to the recommendation topic;
receiving data corresponding to the node from a knowledge repository;
receiving data corresponding to the node from a knowledge repository;

analyzing the received data to determine at least one follow-on recommendation based on the node, said follow-on recommendation being a follow-on action to be pursued by the user, said follow-on recommendation determined to be positively correlated to said node;
and presenting, via the display interface, each determined follow-on action recommendation in the exploration structure as additional child nodes of the node corresponding to the recommendation topic;
and presenting, via the display interface, each determined follow-on action recommendation in the exploration structure as additional child nodes of the node corresponding to the recommendation topic;
and receiving, via the display interface, user input selections of one or more said additional child nodes that traverse a path of potential recommended follow-on actions for determining a subsequent impact on the user based on the user pursuing the follow-on actions.
and receiving, via the display interface, user input selections of one or more said additional child nodes that traverse a path of potential recommended follow-on actions for determining a subsequent impact on the user based on the user pursuing the follow-on actions

, said method further comprising:
obtaining contextual information regarding the user and a history of prior user transactions;
analyzing said contextual information and prior user interactions history;

and generating follow-on recommendations comprising follow-on actions the similar users have taken in view of the actions that the user has taken



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claims 13-17 are drawn to a “computer readable medium” while Applicant’s specification only describes a “computer readable storage medium” and “computer readable program instructions” (see paragraphs 0068-0073 of Applicant’s specification). Thus, because the phrase “computer readable medium” is not clearly defined within Applicant’s specification, claims 13-17 do not fall within at least one of the four categories of patent eligible subject matter. It is suggested to add the word “non-transitory” wherever the phrase “computer readable medium” appears.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

Claim 1-3, 5, 7-9, 11, 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US20040267613, Chan) in view of Martin et al. (US7761345).

As to claims 1, 7, 13:
Chan shows a method, corresponding system, and corresponding computer readable medium, implemented by at least one processor comprising hardware, the method comprising:

presenting, via a display interface, an exploration structure including a node corresponding to the recommendation topic (¶ [0032]) (e.g., links on personalized web page 10 reference exploration pages);
receiving data corresponding to the node from a knowledge repository (¶ [0043]) (e.g., defining a product space to include products that includes certain attributes);
analyzing the received data to determine at least one follow-on recommendation based on the node, said follow-on recommendation being a follow-on action to be pursued by the user, said follow-on recommendation determined to be positively correlated to said node (¶ [0044]) (e.g., the content of exploration page 22 is defined to allow the customer to carry out product exploration for a given family of products contained in product space 58);
and presenting, via the display interface, each determined follow-on action recommendation in the exploration structure as additional child nodes of the node corresponding to the recommendation topic (¶ [0044]) (e.g., when the user (customer) selects link 14 (see step 76 in FIG. 4), exploration page 22 is presented to the user);
and receiving, via the display interface, user input selections of one or more said additional child nodes that traverse a path of potential recommended follow-on actions (¶ [0052]) (e.g., the user may select show products button 32. to select information that meets the criteria and to display that information to the user).
Chan fails to specifically show: the path of potential recommended follow-on actions being for determining a subsequent impact on the user based on the user pursuing the follow-on actions.

In the same field of invention, Martin teaches: decision aid. Martin further teaches: 

and receiving, via the display interface, user input selections of one or more said additional child nodes that traverse a path of potential recommended follow-on actions for determining a subsequent impact on the user based on the user pursuing the follow-on actions (col. 4, l. 25-37) (e.g., a user may quickly explore the consequences of many different combinations of preferences).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Martin before the effective filing date of the invention, to have combined the teachings of Martin with the method, corresponding system, and corresponding computer readable medium, as taught by Chan. 
One would have been motivated to make such combination because a way to provide the user with a visual context for overall decision-making would have been obtained and desired, as expressly taught by Martin (col. 4, l. 34-37).

As to claims 2, 8, 14, Chan further shows:
further comprising:
receiving a further user input including a selection of the node, wherein the receiving of the data, analyzing the received data, and presenting each determined follow-on recommendation action in the exploration structure are performed in response to receiving the further user input (¶ [0053]) (e.g., the user may follow one of these links in product list 36 to view information about a specific vehicle shown on product page 38).

As to claims 3, 9, 15, Chan further shows:
further comprising:

and in response to receiving the further user input:
receiving data corresponding to the selected one of the child nodes from the knowledge repository (¶ [0045)-[0047] (e.g., personalization system 54 interacts with product exploration system 60 to provide enhanced presentation of content to a user of an e-commerce system);
analyzing the received data corresponding to the selected one of the child nodes to determine at least one follow-on recommendation based on the selected one of the child nodes (¶ [0061]) (e.g., determining a content to show on web pages 108, 110);
and presenting each follow-on recommendation that is determined based on the selected one of the child nodes in the exploration structure as a child node of the selected one of the child nodes (¶ [0061]) (e.g., displaying web pages 108, 110).

As to claims 5, 11, 17:
Chan further shows:
further comprising:
receiving a further 
comparing the specified location to a location component of each of the determined follow-on recommendations;
and determining that the location component of one or more of the determined follow-on recommendations meets the specified location, wherein presenting each determined follow-on recommendation in the exploration structure as a child node of the node corresponding to the recommendation topic comprises presenting only the one or more of the determined follow-on recommendations having location components that meet the specified location in the exploration 
Martin further teaches: receiving a further user input specifying a criteria (col. 4, l. 25-37) (e.g.,. a user manipulating the sliders shown in fig. 1).
One would have been motivated to make such combination because a way to provide the user with a visual context for overall decision-making would have been obtained and desired, as expressly taught by Martin (col. 4, l. 34-37).

Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US20040267613, Chan) in view of Martin et al. (US7761345), further in view of Hamedi (US20160080485).

As to claims 4, 10, 16:
Chan, Martin shows a method, corresponding system, and corresponding computer readable medium, substantially as claimed, as specified above. 
Chan further shows: The method of claim 1, further comprising:
receiving a further user input specifying a criteria;
comparing the specified criteria to a property component associated with each of the determined follow-on recommendations;
and determining that the property component of one or more of the determined follow-on recommendations meets the specified criteria, wherein presenting each determined follow-on recommendation in the exploration structure as a child node of the node corresponding to the recommendation topic comprises presenting only the one or more of the determined follow-on property components that meet the specified criteria in the exploration structure (¶ [0033]) (e.g.,. permitting a user to reach pages of interest by identifying product attributes that meet the customers preferences obtained by prompting the customer for answers about their preferences).
Chan fails to specifically show: the criteria being a period of time, and the property being time.
In the same field of invention, Hamedi teaches: an interface to view and explore socially relevant concepts. Hamedi further teaches:
receiving a user input specifying a period of time;
comparing the specified period of time to a time component associated with each of the determined follow-on recommendations;
and determining that the time component of one or more of the determined follow-on recommendations meets the specified period of time, wherein presenting each determined follow-on recommendation in the exploration structure as a child node of the node corresponding to the recommendation topic comprises presenting only the one or more of the determined follow-on recommendations having time components that meet the specified period of time in the exploration structure (¶ [0178]) (e.g., a user may specify a duration and time frame for an ad campaign; an ad may be reasonably interpreted as recommended content).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan, Martin and Hamedi before the effective filing date of the invention, to have combined the teachings of Hamedi with the method, corresponding system, and corresponding computer readable medium, as taught by Chan, Martin. 
One would have been motivated to make such combination because a way to enable customization of an ad campaign would have been obtained and desired, as expressly taught by Hamedi (¶ [0178]).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US20040267613, Chan) in view of Martin et al. (US7761345), further in view of Dunn et al. (US20140280108, Dunn).

As to claims 6, 12:
Chan, Martin shows a method, corresponding system, and corresponding computer readable medium, substantially as claimed, as specified above. 
Chan, Martin fails to specifically show: wherein analyzing the received data to determine at least one follow-on recommendation based on the node comprises analyzing at least one action taken by another individual as follow-on to taking an action based on the node.
In the same field of invention, Dunn teaches: an interface to view and explore socially relevant concepts. Dunn further teaches: analyzing a received data to determine at least one follow-on recommendation based on the node comprising analyzing at least one action taken by another individual as follow-on to taking an action based on the node (¶ [0034]-[0035]) (e.g., enabling a set of users to provide their level of interest in an concept, and then using the rakings of popularity for the concept providing recommendations for concept exploration to another user before the another user affirmatively searches for such information).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan, Martin and Dunn before the effective filing date of the invention, to have combined the teachings of Dunn with the method, corresponding system, and corresponding computer readable medium, as taught by Chan, Martin. 



It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. 		[U.S. 20160232244]
Supanc et al.		[U.S. 20150006454]
Popat et al. 		[U.S. 20160086498]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


4/15/2021
/JORDANY NUNEZ/Primary Examiner, Art Unit 2171